Citation Nr: 0930663	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-20 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to ionizing radiation exposure.

2.  Entitlement to service connection for a stomach 
disability, to include as due to ionizing radiation exposure.

3.  Entitlement to service connection for an esophagus 
disability, to include as due to ionizing radiation exposure.

4.  Entitlement to service connection for a left eye 
disability, to include as due to ionizing radiation exposure.

5.  Entitlement to service connection for bilateral hearing 
loss, to include as due to ionizing radiation exposure.

6.  Entitlement to service connection for a right knee 
disability.

7.  Entitlement to service connection for a low back 
disability.

8.  Entitlement to service connection for a disability 
manifested by passing out, to include as due to ionizing 
radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1945 to October 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, of the St. Petersburg, 
Florida, Regional Office (RO), which denied the above claims.

The Veteran had requested that he be scheduled for a personal 
hearing over which a Veterans Law Judge of the Board would 
have presided.  However, in May 2007, the Veteran withdrew 
his request for a hearing.

The Board notes that in correspondence dated in June 2005 and 
June 2006, the Veteran raised the claim of entitlement to 
service connection for diabetes.  As the RO has yet to render 
a decision on this claim, it is hereby referred to the RO for 
appropriate action. 


This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  During active service, the Veteran was exposed to 
radiation during the Occupation of Japan in 1946.

2.  The following claimed disorders were not manifest during 
service or during any applicable presumptive period:  
Prostate cancer; a stomach disability; an esophagus 
disability; a left eye disability; bilateral hearing loss; a 
right knee disability; a low back disability; and a 
disability manifested by passing out. 

3.  The following claimed disorders, which were first shown 
medically many years after service, were not caused by the 
Veteran's exposure to ionizing radiation in service, and are 
not otherwise related to service:  prostate cancer; a stomach 
disability; an esophagus disability; a left eye disability; 
bilateral hearing loss; a right knee disability; a low back 
disability; and a disability manifested by passing out. 


CONCLUSION OF LAW

The following claimed disorders were not incurred in or 
aggravated by active service, including exposure to ionizing 
radiation, and are not presumed to have been incurred in 
service:  prostate cancer; a stomach disability; an esophagus 
disability; a left eye disability; bilateral hearing loss; a 
right knee disability; a low back disability; and a 
disability manifested by passing out. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.311 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain. See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

By letters dated in November 2003, June 2005, July 2005, 
February 2006, and May 2007, the Veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim.  He was told what information he needed to provide, 
and what information and evidence that VA would attempt to 
obtain.  He was provided with specific information pertaining 
to claims based on radiation exposure and was provided with a 
questionnaire for completion.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, because service 
connection is being denied, and no effective date or rating 
percentage will be assigned, the Board finds that there can 
be no possibility of any prejudice to the Veteran under the 
holding in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.

The Board notes that the Veteran's service treatment records 
are unavailable, having been destroyed in a fire at the 
National Personnel Records Center records center in 1973.  
The Board recognizes that there is a heightened obligation to 
assist a claimant in the development of his case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

The Veteran's service separation examination report and VA 
medical treatment records have been obtained.  A dose 
estimate was obtained and, thereafter, the file was referred 
to the Under Secretary for Health for an opinion, and the 
Director of the Compensation and Pension Service determined 
that there was no reasonable possibility that the prostate 
cancer resulted from radiation exposure in service.

There is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the Veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
respective disorders.  The Veteran has not done so, and no 
evidence thus supportive has otherwise been obtained.  Here, 
as in Wells, the record in its whole, after due notification, 
advisement, and assistance to the Veteran under the VCAA, 
does not contain competent evidence to suggest that the 
Veteran has the respective disorders that are related to his 
active service.  Given these matters of record, there is no 
competent evidence that "the disability or symptoms may be 
associated with the claimant's active military . . . 
service."  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Under such circumstances, there is no 
duty to provide an examination or to obtain another medical 
opinion.  Id.

As such, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service connection

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.   Service incurrence will be presumed for arthritis, 
certain organic diseases of the nervous system, cirrhosis of 
the liver, malignant tumors, and peptic ulcers if manifest to 
a compensable degree within the year after active service; 
this presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of the laws administered by VA when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at lest three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  The failure to meet 
these criteria at the time of the Veteran's separation from 
active service is not necessarily a bar to service connection 
for hearing loss disability.  A claimant may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is causally related to service.  See 38 C.F.R. § 3.303(d); 
see also Hensley v. Brown, 5 Vet. App. 155, 160 (1993); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).

The threshold for normal hearing is from zero to 20 decibels 
and the higher threshold levels indicate some degree of 
hearing loss.  Hensely, 5 Vet. App. at 157.  The criteria of 
38 C.F.R. § 3.385 operates only to establish when a hearing 
loss can be service connected.  Hensely, 5 Vet. App. at 159.  
It was also found that, regardless of when the criteria of 38 
C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, it may have been manifested during service 
or within one year of separation.  Second, there are certain 
types of cancer that are presumptively service connected, 
specific to radiation-exposed Veterans.  38 U.S.C.A. § 
1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2008).  Third, 
when a "radiogenic disease" first becomes manifest after 
service, and it is contended that the disease resulted from 
exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation.  38 C.F.R. § 3.311(a) (1).  
Fourth, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As to the first method for establishing service connection 
(i.e., presumption), a "radiation-exposed Veteran" is defined 
as either a Veteran who while serving on active duty, or an 
individual who while serving on active duty for training or 
inactive duty training, participated in a radiation-risk 
activity.  38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed Veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

Factual Background

The record indicates that the Veteran served on active duty 
from February 1945 to October 1946 with the United States 
Army.

The Veteran asserts that he has the following disabilities as 
result of exposure to ionizing radiation during his period of 
his active service: prostate cancer; a stomach disability; an 
esophagus disability; a left eye disability; bilateral 
hearing loss; and a disability manifested by passing out.  He 
has also asserted that he has a current right knee and low 
back disability that are manifested as a result of the rigors 
of physical activity associated with his period of active 
service.  Finally, he has indicated that his bilateral 
hearing loss is also manifested as a result of noise exposure 
from artillery fire during his period of active service.

The Veteran's service separation examination report dated in 
October 1946 is negative for any complaints of, treatment 
for, or findings relating to the asserted disabilities.  
Examination of the genito-urinary system, abdomen and 
viscera, musculoskeletal system, eyes, ears, and neurological 
system were all within normal limits.  Uncorrected vision of 
the left eye was 20/30, and hearing was 15/15, bilaterally, 
using the whispered voice test.  There were no irregular 
findings of the prostate recorded on the separation 
examination report.

The Veteran has reported that he was stationed in Kokura, 
Japan, and then transferred to the 519th Military Police 
Battalion, Yokohama, Japan, after the 32nd Division was 
deactivated.  He was in route from the 519th Military Police 
Battalion to a new unit when taken from his train and trucked 
to Hiroshima around May 15, 1946.  He was housed for 
approximately twenty hours in a concrete building, with no 
windows, and was within walking distance from ground zero.  
He showered, ate two meals, slept in a sleeping bag, and put 
his duffel bag of clothes against the wall, all resulting in 
contamination.   He later clarified that he had not slept on 
a sleeping bag, but had slept on a steel bed with a mattress.  
He did not wear a film badge.  He added that he witnessed one 
test and believed he was used in some kind of experiment.   
He was then transferred to the Anti-tank Company, 27th 
Division, at Gifu, Japan.

This information was sent to the Department of Defense, 
Defense Threat Reduction Agency (DTRA), which responded by 
letter dated in October 2004.  The response indicated that 
the Army records confirmed that the Veteran participated as a 
member of the American occupation forces in Japan following 
World War II.  While serving with "H" Company, 126th 
Infantry Regiment, the Veteran was present in the Department 
of Veterans Affairs - defined Hiroshima area on February 18, 
1946.  The scenario  provided a description of the 
participation activities based on available military records 
and the Veteran's recollections and statements.  It also 
included the assumptions about his participation activities 
and environment in which he received a radiation dose.  The 
Veteran reviewed the scenario description and indicated his 
acceptance as shown on the scenario form, and his additional 
comments were considered in developing his dose assessment.

The dose reconstruction applied to the Veteran's scenario 
description originated from the report, Radiation Dose 
Reconstruction: U.S. Occupation Forces in Hiroshima and 
Nagasaki, Japan, 1945-1946 (DNA 5512F).  The dose 
reconstruction was the basis for the worst case assumptions 
for the Veteran's scenario.  The information in this report 
was used to determine the dose he could have received. The 
referenced dose reconstruction is the foundation for the 
Hiroshima/Nagasaki dose reconstructions recently examined by 
the National Research Council's May 2003 report on the DTRA's 
dose reconstruction program.  That report concurred with 
DTRA's assessment that "even the most exposed of the 
occupation troops in Japan from both internal and external 
exposure was probably well below 1 rem."

The Veteran's combined external gamma and internal doses to 
the prostate from the inhalation and ingestion of 
contaminants were as follows:

        Total external gamma dose: 0.0002 rem 
        Upper bound total external gamma dose: 0.0006 rem
        Internal committed dose to the prostate: 0.0 rem 
        Upper bound committed dose to the prostate: 0.0 rem
Combined total prostate dose: 0.0002 rem (including 
contribution from external gamma dose component)
        Upper bound combined total prostate dose: <1 rem

None of the troops participating in the occupation of Japan 
received a dose from neutron radiation.

In February 2005, the Director of VA Compensation and Pension 
Service provided an advisory opinion was had been requested 
from the Under Secretary for Health concerning the 
relationship between the Veteran's disability and his 
exposure to radiation in service.  A medical opinion from the 
Under Secretary advised that it was unlikely the Veteran's 
prostate cancer resulted from his exposure to ionizing 
radiation in service.  The records reflected that he was 
first exposed to ionizing radiation at age 20 and his 
prostate cancer was diagnosed 57 years after his last 
exposure.

The DTRA estimates that the Veteran was exposed to a total 
external gamma dose of 0.0002 rem, an upper bound total 
external gamma dose of 0.0006 rem, an internal committed dose 
to the prostate of 0.0 rem, an upper bound committed dose to 
the prostate of 0.0 rem, a combined total prostate dose of 
0.0002 rem, and an upper bound combined total prostate dose 
of less than 1 rem., with virtually no potential for neutron 
exposure.  The Under Secretary for Health noted that the 
sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and not clearly established.  
The NIOSH (National Institute of Occupational Safety and 
Health) IREP (Interactive Radioepidemiological Program) 
computer software calculated 99-percentile values for the 
probability of causation of 1.21% and 1.24% depending on 
whether the dose was entered as acute or chronic.  As a 
result of the opinion, and following review of the evidence 
in its entirety, it was opined that there was no reasonable 
possibility that the Veteran's prostate cancer resulted from 
radiation exposure in service.

In March 2006, the DTRA reiterated that historical records 
confirmed that the Veteran was a member of the American 
occupation forces in Hiroshima, Japan, following World War 
II, and that their prior dose reconstruction remained 
current.

Post-service, no abnormality associated with any of the 
asserted the disabilities was noted until the VA outpatient 
treatment records beginning in September 2002.  Treatment 
records show that the Veteran was diagnosed with prostate 
cancer, and received radiation therapy, with completion of 
treatment being in October 2003.

VA outpatient treatment records dated from September 2002 to 
August 2005 show that the Veteran was treated for 
gastroesophageal reflux disease, degenerative joint disease 
of the right knee (which he provided a 40 year history of 
locking), degenerative disc disease of the lumbar spine, 
senile cataracts, and for syncope (passing our or feeling 
faint).  In June 2003, the Veteran reported that he had been 
hard of hearing.

VA outpatient treatment records dated from October 2005 to 
March 2006 reveal that the Veteran was treated intermittently 
for syncopal episodes.  In November 2005, the Veteran 
indicated that he had experienced syncope approximately five 
times in the preceding 10 years and that he had been having 
syncope intermittently for 50 years.  The assessment was 
partial complex seizures and diabetes mellitus  A magnetic 
resonance imaging (MRI) study of the brain revealed 
microvascular ischemia consistent with age, but no specific 
lesions to explain focal findings.

A VA outpatient treatment record dated in November 2005 shows 
that the Veteran indicated that his hearing was ok and that 
he did not have tinnitus.

Prostate cancer

In this case, the Board notes that malignant tumors are 
included among the chronic diseases for which presumptive 
service connection may be warranted under the provisions of 
38 C.F.R. § 3.309(a).  38 U.S.C.A. § 1112(c).  However, there 
is no evidence that carcinoma was present during the 
Veteran's service or to a compensable degree within one year 
after his discharge from service, and he has never contended 
such.  The evidence instead consistently indicates that 
prostate cancer was initially diagnosed decades after 
service, specifically, not until 2003.  Therefore, the Board 
finds that prostate cancer was not manifest during service or 
within one year of separation.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Moreover, prostate cancer is not one of the diseases set 
forth in 38 C.F.R. § 3.309(d) as presumptively related to 
radiation exposure.  Therefore, the Board finds that the 
presumptive provisions of 38 C.F.R. § 3.309(d) are not for 
application with respect to the Veteran's prostate cancer.

As to the next method for establishing service connection, 38 
C.F.R. § 3.311 provides for development of claims based upon 
a contention of radiation exposure during active service and 
post-service development of a radiogenic disease.  The 
purpose of these provisions is to relieve claimants of the 
burden of having to submit evidence to show that their cancer 
may have been induced by radiation.  These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed Veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing 
regulation essentially states that, in all claims in which it 
is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  Dose data will be requested from the Department of 
Defense in claims based upon participation in atmospheric 
nuclear testing, and claims based upon participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946.  38 C.F.R. § 3.311(a) (2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes prostate cancer, which 
must become manifest five years or more after exposure.  38 
C.F.R. § 3.311(b) (2) (i)-(xxiv), (b) (5) (IV) (2008).

In this case, the DTRA has confirmed that the Veteran was 
considered to have been exposed to radiation during service.  
The record further demonstrates that prostate cancer was 
diagnosed in 2003.  

As discussed in detail above, the provisions of 38 C.F.R. § 
3.311 provide for development of claims based on a contention 
of radiation exposure during active service and post-service 
development of a radiogenic disease.  These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation-exposed Veterans.  In this case, the RO obtained a 
dose assessment for the Veteran's total in-service exposure 
to ionizing radiation, and then referred this case for an 
opinion.  See Hilkert v. West, 12 Vet. App. 145, 148-50 
(1999) (en banc).

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against a finding that 
the Veteran's prostate cancer developed as a result of his 
exposure to ionizing radiation during service.  In this 
regard, the Board finds the most probative evidence of record 
in this matter to be the medical opinion from the Under 
Secretary of Health/VA Compensation and Pension Service, in 
which it was specifically concluded that there was no 
reasonable possibility that the Veteran's prostate cancer 
resulted from exposure to radiation in service.  In offering 
this opinion, it was noted that the Veteran's records 
reflected that he was last exposed to ionizing radiation at 
age 20, and his prostate cancer was diagnosed more than 57 
years after his last exposure.  Specifically, the Veteran's 
estimated doses of radiation were not found to be of a level 
that this could be a causative factor for the development of 
prostate cancer.

The Board has also considered service connection on a direct 
basis.  As detailed, the separation examination report is 
negative for any complaints of, treatment for or diagnoses of 
prostate cancer and it is well established that prostate 
cancer was initially diagnosed in 2003, about 57 years after 
the Veteran's discharge from service.  In this case, no 
probative and/or competent evidence has been presented which 
establishes or even suggests that the Veteran's prostate 
cancer is etiologically related to his period of service.  A 
requirement for a showing of such a relationship has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has held that a Veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between the Veteran's service (or 
a service connected disability) and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board has no doubt that the Veteran is sincere in his 
belief that his prostate cancer was related to exposure to 
ionizing radiation in service.  It is well established, 
however, that as a layperson, he is not considered capable of 
opining, no matter how sincerely, as to the nature or 
etiology of his disease.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In sum, the Board finds that there is no persuasive evidence 
showing that the Veteran's prostate cancer developed as a 
result of his exposure to ionizing radiation or any incident 
of service.  38 C.F.R. § 3.303(d); see Combee, supra.  As the 
preponderance of the evidence is against the claim of service 
connection for prostate cancer, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Stomach disability; esophagus disability; left eye 
disability; bilateral hearing loss; 
low back disability; right knee disability; and disability 
manifested by passing out

As noted above, the Veteran has asserted that he has the 
following: a stomach disability; an esophagus disability; a 
left eye disability; bilateral hearing loss; and a disability 
manifested by passing out.  The Veteran asserts that these 
disabilities are the result of his period of active service, 
to include as a result of exposure to ionizing radiation.  He 
has also asserted that he has a current right knee and low 
back disability that are manifested as a result of the rigors 
of physical activity associated with his period of active 
service.  Finally, he has indicated that his bilateral 
hearing loss is also manifested as a result of noise exposure 
from artillery fire during his period of active service.

As indicated above, service connection for a radiogenic 
disease may be established in one of several ways.  As to the 
first, all of the evidence shows that each of the Veteran's 
asserted disabilities were first manifested decades following 
separation from service.  There is no evidence that any of 
the respective disabilities were manifested in service or 
within the first post service year, thus service connection 
on a direct basis or a presumptive basis is not warranted.  
38 C.F.R. §§ 3.303, 3.309(a).

As to the second method of establishing service connection, 
it is presumed that, if a Veteran participated in service in 
a radiation-risk activity and subsequently develops a disease 
listed in the regulation, the disease is presumed to be due 
to the radiation-risk activity.  38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  However, the foregoing disabilities are 
not enumerated as diseases set forth in 38 C.F.R. § 3.309(d) 
which are presumptively related to radiation exposure.  
Therefore, the Board finds that the presumptive provisions of 
38 C.F.R. § 3.309(d) are not for application with respect to 
the Veteran's stomach disability; an esophagus disability; a 
left eye disability; bilateral hearing loss; right knee 
disability; low back disability; and a disability manifested 
by passing out.

As to the third method of establishing service connection, 
the foregoing disabilities are also not radiogenic diseases 
listed in 38 C.F.R. § 3.311.  Therefore, the Board finds that 
the 38 C.F.R. § 3.311 is not for application with respect to 
the Veteran's stomach disability; an esophagus disability; a 
left eye disability; bilateral hearing loss; right knee 
disability; low back disability; and a disability manifested 
by passing out.

As to the fourth method of establishing service connection, 
under Combee, direct service connection can be established 
for a disorder claimed to be a result of exposure to ionizing 
radiation by showing that the disease or malady was incurred 
during or aggravated by service, a task which includes the 
difficult burden of tracing causation to a condition or event 
during service.  However, there is no competent medical 
evidence indicating that the Veteran's asserted stomach 
disability; esophagus disability; left eye disability; 
bilateral hearing loss; right knee disability; low back 
disability; and disability manifested by passing out are in 
any way related to service, to include exposure to radiation; 
are etiologically related to active service.

In this regard, the Veteran's separation physical examination 
report is highly probative as to the Veteran's condition at 
the time of his release from active duty, as it was generated 
with the specific purpose of ascertaining the Veteran's then-
physical condition, as opposed to his current assertion which 
is proffered in an attempt to secure VA compensation 
benefits.  Rucker, 10 Vet. App. at 73  (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  The October 1946 separation 
examination report is entirely negative for any symptoms 
associated any of the asserted disabilities and weighs 
heavily against the claim.  

Although the Veteran has asserted that he has the foregoing 
disabilities as a result of service, there is no indication 
of the manifestation of such until the VA outpatient 
treatment record dated from 2002, which is more than 57 years 
following separation from service.  With regard to the right 
knee disability, the VA outpatient treatment records dated in 
September 2002 show that the Veteran had reported the onset 
of right knee locking 40 years earlier.  That would have been 
in the 1960's, approximately 20 years following separation 
from service.  With regard to the disability manifested by 
passing out (syncope), the first evidence of record is in 
October 2005, and the Veteran reported the onset 50 years 
earlier.  That would have been in the 1950's, approximately 
10 years following separation from service.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The Board recognizes the Veteran's contentions that he has 
the foregoing disabilities since service.  When a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of his symptomatology, his opinion is outweighed by the 
competent medical evidence.  With regard to the asserted 
bilateral hearing loss, the Board recognizes that the Veteran 
indicated having hearing loss since service.  However, the 
credibility of the Veteran's assertions in this respect are 
in doubt because, in a November 2005 medical record, he 
reported that his hearing was ok, and that he did not have 
tinnitus.  Similarly, as for the remaining asserted 
disabilities, the Veteran has been no evidence of a 
continuity of symptomatology, nor has the Veteran asserted 
such dating back to service.

Simply stated, the Veteran's separation examination report 
(containing no competent medical evidence of the asserted 
disabilities) and post-service treatment records (showing no 
complaints, symptoms, findings or diagnoses associated with 
the asserted disabilities until 2002, and no competent 
medical evidence linking the reported disabilities to the 
Veteran's service) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current disabilities.  
While the Board is sympathetic to the Veteran's claims, and 
he is certainly competent to describe that which he 
experienced in service, any contentions by the Veteran that 
he has the stated disabilities that are related to active 
service are not competent.  There is no indication that the 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu, 2 Vet. App. at 495.

In the absence of competent medical evidence linking the 
asserted current disabilities to service, for the Board to 
conclude that the Veteran's disabilities had their origins 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Warren v. Brown, 6 Vet. App. 4, 6 (1993); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992).  In any event,

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
Veteran's stomach disability; esophagus disability; left eye 
disability; bilateral hearing loss; right knee disability; 
low back disability; and disability manifested by passing are 
related to service on a direct basis or on any presumptive 
basis.

The evidence is not in equipoise, therefore provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a favorable result for the Veteran.  
The benefits sought on appeal are accordingly denied.


ORDER

Service connection for prostate cancer, to include as due to 
ionizing radiation exposure, is denied.

Service connection for a stomach disability, to include as 
due to ionizing radiation exposure, is denied.

Service connection for an esophagus disability, to include as 
due to ionizing radiation exposure, is denied.

Service connection for a left eye disability, to include as 
due to ionizing radiation exposure, is denied.

Service connection for bilateral hearing loss, to include as 
due to ionizing radiation exposure, is denied.

Service connection for a right knee disability is denied.

Service connection for a low back disability is denied.

Service connection for a disability manifested by passing 
out, to include as due to ionizing radiation exposure, is 
denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


